IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DEUTSCHE BANK NATIONAL TRUST
COMPANY, ETC.,

               Appellant,
 v.                                                      Case No. 5D15-143

ARI F. MARCIANO, ET AL.,

               Appellees.

________________________________/

Opinion filed April 8, 2016

Appeal from the Circuit Court
for Orange County, Charles N.
Prather, Senior Judge.

Michael W. Smith, of Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC,
Orlando, for Appellant.

Robert A. Fox, of Fox & McAdams, PLLC,
Orlando, for Appellees.


PALMER, J.

       In this foreclosure matter, Deutsche Bank National Trust Company, the lender,

 appeals the trial court's order entering final judgment in favor of the borrowers, Ari and

 Nilda Marciano. The trial court held that the lender had failed to present sufficient

 evidence as to standing. Determining that the record contains sufficient evidence of

 standing, we reverse.
       The borrowers executed a promissory note in favor of American Brokers Conduit,

with an accompanying mortgage. Thereafter, pursuant to the terms of a pooling and

servicing agreement (PSA), the note was transferred into a trust, with the lender as

trustee. The borrowers failed to pay the monthly installment due on April 1, 2008, and

they made no further payments. Consequently, the lender filed this foreclosure action

against the borrowers; the lender did not attach a copy of the note to the complaint. The

borrowers answered and raised various affirmative defenses, including the defense that

the lender lacked standing to foreclose. The lender subsequently filed the original note

with the trial court; the note contained an undated indorsement in blank. The case

proceeded to trial.

       At trial, the only witness called by either party was Sally Torres, a senior litigation

specialist employed by the current servicer of the subject loan, Ocwen Loan Servicing.

Through Torres, the following documents were admitted into evidence: the original note,

a copy of the mortgage, the PSA, a power of attorney authorizing Ocwen to service the

borrowers' loan, the borrowers' payment history, and default letters.

       Of importance to this appeal, the parties to the PSA included: 1) American Home

Mortgage Assets LCC (as depositor), 2) Wells Fargo Bank, N.A., (as Master Servicer

and Securities Administrator), and 3) the lender (as trustee). The PSA evidenced a

closing date which pre-dated the filing of the instant complaint. Also, the PSA contained

a Master Loan Schedule (MLS) which “list[ed] . . . all the loans that [were] in the [pool or

trust].” Torres identified the borrowers' loan in the MLS, and stated that the MLS showed

that the lender had possession of the borrowers' note prior to the closing of the pool or

trust. Moreover, section 2.01 of the PSA provided:




                                              2
             The Depositor, as of the Closing Date, and concurrently with
             the execution and delivery hereof, does hereby assign,
             transfer, sell, set over and otherwise convey to the Trustee
             without recourse all the right, title and interest of the
             Depositor in and to the Mortgage Loans identified on the
             Mortgage Loan Scheduled . . . . In connection with such
             transfer and assignment, the Depositor has caused the
             Sponsor, with respect to each Mortgage Loan, to deliver to,
             and deposit to or at the direction of the Trustee, as described
             in the Mortgage Loan Purchase Agreement, with respect to
             each Mortgage loan, the following documents or
             instruments: . . . (a) the original Mortgage Note endorsed
             without recourse to the order of the Trustee or in blank . . . .

Upon review of the evidence, the trial court entered judgment in favor of the borrowers,

concluding that the lender had not presented sufficient evidence as to its standing to

foreclose upon the note.

      The lender contends that the trial court erred in concluding that it lacked standing

to foreclose because the PSA demonstrated that it had possession of the

blank-indorsed note at the time the complaint was filed. We agree.

      A “de novo standard of review applies when reviewing whether a party has

standing to bring an action.” Figueroa v. Fed. Nat.'l Mortg. Ass'n, 180 So. 3d 1110, 1115

(Fla. 5th DCA 2015). See also Gorel v. Bank of New York Mellon, 165 So. 3d 44, 46

(Fla. 5th DCA 2015).

      “‘A crucial element in any mortgage foreclosure proceeding is that the party

seeking foreclosure must demonstrate that it has standing to foreclose, when the

complaint is filed.” Angelini v. HSBC Bank USA, N.A., 41 Fla. L. Weekly D370 (Fla. 4th

DCA Feb. 10, 2016) (quoting McLean v. JP Morgan Chase Bank Nat.'l Ass'n, 79 So. 3d
170, 173 (Fla. 4th DCA 2012)). In Gonzalez v. BAC Home Loans Servicing, L.P., 180
So. 3d 1106 (Fla. 5th DCA 2015), we explained:




                                            3
             The requirements for standing are provided in section
             673.3011, Florida Statutes, (2009), as follows:

             The term “person entitled to enforce” an instrument means:
             (1) The holder of the instrument;
             (2) A nonholder in possession of the instrument who has the
             rights of a holder; or
             (3) A person not in possession of the instrument who is entitled to
             enforce the instrument pursuant to s. 673.3091 or s. 673.4181(4).

Id. at 1108. A lender may prove its status as holder by introducing evidence that it had

possession of the original note, bearing a blank indorsement, at the time the foreclosure

complaint was filed. Angelini, 41 Fla. L. Weekly D370.

      Relying on the MLS, Torres testified that the subject note became a trust asset

prior to the trust’s closing, which pre-dated the filing of the complaint. Section 2.01 of

the PSA, in turn, provides that “the Depositor has caused the Sponsor, with respect to

each Mortgage Loan, . . . to deliver . . . [to] the Trustee the original Mortgage Note

endorsed without recourse to the order of the Trustee or in blank.” Thus, the lender

presented sufficient evidence that it had possession of the blank-indorsed note prior to

the filing of the complaint and, therefore, had standing to foreclose.1 Decisions from

courts outside of Florida are consistent with our holding. See, e.g., Deutsche Bank Nat.'l

Tr. Co. v. Pietranico, 928 N.Y.S.2d 818, 823 (Sup. Ct. 2011) (relying on comparable

PSA provision in holding that the lender proved its standing to foreclose), aff'd, 102




      1
        We have not overlooked our decision in Schmidt v. Deutsche Bank, 170 So. 3d
938, 940 (Fla. 5th DCA 2015) or the Fourth District’s recent decision in Lewis v. U.S.
Bank Nat.'l Ass'n, No. 4D14-815 (Fla. 4th DCA Mar. 9, 2016). In each case, the court
determined that the lender failed to prove standing despite the admission of a PSA.
Lewis; Schmidt. However, neither decision discussed any particular provisions of the
respective PSAs. Our independent research has found no Florida decision discussing
comparable language in a PSA within the context of a lender’s standing to foreclose.


                                            4
A.D.3d 724, 957 N.Y.S.2d 868 (2013); accord OneWest Bank, F.S.B. v. Jacobs, 333 P.
3d 979, 981 (Okla. Civ. App. 2014).



      REVERSED and REMANDED.



LAWSON, C.J. and SAWAYA, JJ., concur.




                                        5